Citation Nr: 0638377	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus. 

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1963 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and assigned a noncompensable rating for 
bilateral hearing loss, effective in January 2001.  This case 
is also on appeal from a November 2001 rating decision, which 
granted service connection and a 20 percent rating for 
diabetes mellitus, type II, associated with herbicide 
exposure, effective in January 2001.

In his substantive appeal, received in November 2002, the 
veteran withdrew from his appeal the issue of an initial 
rating higher than 10 percent for tinnitus.  The veteran also 
requested a hearing before a Veterans Law Judge.  In light of 
the withdrawal of appeal, the request is moot.  


FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the veteran in writing withdrew his appeal on the issues of 
an initial rating higher than 20 percent for diabetes 
mellitus, type II, and an initial compensable rating for 
bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.    

In this case, the veteran in writing withdrew the appeal on 
the issues of an initial rating higher than 20 percent for 
diabetes mellitus, type II, and an initial compensable rating 
for bilateral hearing loss.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


